                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               at CHATTANOOGA

UNITED STATES OF AMERICA                    )
                                            )
                                            )          Case No. 1:17-cr-131
v.                                          )
                                            )          Judge Mattice
                                            )          Magistrate Judge Lee
MONTEZ MURPHY                               )

                                        ORDER

      This matter is before the Court upon Defendant’s Objections [Doc. 48] to

Magistrate Judge Susan K. Lee’s Report and Recommendation (“R&R”) [Doc. 45]. In her

R&R, Magistrate Judge Lee recommended Defendant’s Motion to Suppress [Doc. 31] be

denied. Defendant challenges the R&R’s legal conclusions. [See Doc. 48]. The

Government has responded to his arguments. [Doc. 49]. Upon review and for the reasons

that will be discussed further herein, Defendant’s objections are hereby OVERRULED.

Because the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s R&R [Doc. 45],

Defendant’s Motion to Suppress [Doc. 31] will be DENIED.

I.    BACKGROUND

      Neither party objects to the Magistrate Judge’s factual findings, and the Court

believes that they are accurate. Accordingly, the Court expressly adopts Magistrate Judge

Lee’s findings. Those findings, as summarized by her, are as follows:

             During the evidentiary hearing on Defendant’s motion to suppress
      held on September 6, 2018, Defendant presented the testimony of Hamilton
      County Executive Assistant District Attorney Cameron Williams (“Attorney
      Williams”), Chattanooga Police Department (“CPD”) Detective Bryon Boller
      (“Det. Boller”) and CPD Sergeant Jon Watkins (“Sgt. Watkins”). The
      Government presented the testimony of Dr. Ellis.
             Dr. Ellis asserts he was robbed after being kidnapped at gunpoint
      from a store parking lot on Monday, February 27, 2017 around 5:10 p.m.
      According to Dr. Ellis, an African-American man—wearing a hoodie
sweatshirt with the hood up, but not wearing a mask or gloves—opened the
passenger side door of his truck, brandished a firearm, and entered the front
passenger seat. The man, who eventually said that his name was Michael
and that he was homeless, ordered Dr. Ellis to drive away. A short distance
later, the man ordered Dr. Ellis to stop at what the man said was a crack
house and give him money. Dr. Ellis complied and gave the man $200 out
of his wallet.
        Seeing Dr. Ellis’s credit/bank cards, the man then ordered Dr. Ellis
to drive to a nearby bank, withdraw $200 from the drive-through
automated teller machine (“ATM”), and give it to him. While at the ATM,
the man pulled the hood of his hoodie forward to conceal his face from the
ATM camera. After Dr. Ellis drove away from the ATM, the man
commanded Dr. Ellis to drive to a nearby vacant lot.
        As the man left Dr. Ellis’s truck, he took Dr. Ellis’s cell phone so that
Dr. Ellis could not immediately summon the police. Dr. Ellis drove away
and was almost immediately able to wave down a CPD patrol officer around
5:30 p.m. Dr. Ellis and the patrol officer returned to the store and the CPD’s
ensuing investigation began that same night.
        Dr. Ellis acknowledged he was “scared to death” and focused on
driving during much of the 20 to 25 minute encounter. In spite of driving
and having a gun shoved in his side at least twice during the ordeal, Dr. Ellis
contends that he got a good look at the perpetrator’s face as he engaged the
man in conversation. During the hearing, Dr. Ellis described the perpetrator
as a heavier, African-American man with a rough, shaven face. He also said
the man’s hoodie was blue, the man wore dark saggy pants, and the man
looked “kind of unkept.”
        Sgt. Waktins, at the time a CPD detective, was assigned to the case as
the lead investigator. That evening, Det. Boller, then a CPD investigator,
“lifted” fingerprints from the truck, including from the exterior of the front
passenger door. The kidnapper/robber had placed his hand on the exterior
of the passenger door during the ordeal, according to Dr. Ellis. Dr. Ellis
testified that the officer who “did the printing” told him that he “found a
great fingerprint, a full set on the passenger door.” Based on a match of
Defendant’s fingerprints to the print taken from the exterior of the front
passenger door, Det. Boller and Sgt. Watkins began to focus on Defendant.
While Defendant was previously unknown to the officers, he had a criminal
record and was listed in CPD records as being affiliated with a local gang.
Det. Boller retrieved an arrest photograph, i.e., a mugshot, of Defendant
taken when Defendant was a juvenile.
        Using Defendant’s juvenile mugshot, Det. Boller employed a CPD
computer program designed to generate either a six- or an eight-
photograph lineup. The computer program is intended to select
photographs of persons with characteristics—such as gender and race—that
are similar to a suspect’s mugshot or other photograph. The resulting
photographic lineup in this case consisted of six full-page photocopies of
photographs (a “six-pack lineup”) of black males [Defendant’s Exhibit 2].



                                      -2-
        Defendant’s juvenile mugshot was the third photograph in the six-pack
        lineup.
                The day after the crime, Tuesday, February 28, 2017, Det. Boller and
        another CPD patrol officer presented the six-pack lineup to Dr. Ellis in the
        parking lot of the hospital where Dr. Ellis worked to see if Dr. Ellis could
        identify the kidnapper/robber. Pursuant to CPD policy, Det. Boller
        presented the six-pack lineup instead of Sgt. Watkins because Det. Boller
        was less involved in the investigation. This policy exists to lessen the chance
        of police suggestion of the photograph of the person the police suspect to
        the eyewitness. At the time of the six-pack lineup, Dr. Ellis had had no
        communications with the CPD since the prior night other than a call about
        the logistics of where and when to meet for the lineup.
                Before the six-pack lineup was shown to Dr. Ellis, Det. Boller gave
        instructions to Dr. Ellis to look for remembered facial characteristics
        because the photographs might be “older” or newer, and the depicted
        person could weigh more or less or have different facial hair. Initiating the
        sixpack lineup presentation, the photographs were laid across the hood of
        the patrol car for Dr. Ellis to consider. The presentation is recorded
        [Defendant’s Exhibit 1], but the audio of some of the conversation between
        Det. Boller and Dr. Ellis is not recorded based on the testimony.
                As the third photograph in the six-pack lineup, Defendant’s juvenile
        mugshot was placed in the center of the lineup array, which was laid across
        the hood of the patrol car.1 Dr. Ellis almost immediately excluded the
        photograph of Defendant, along with three other photographs, saying they
        did not depict the perpetrator. He then selected one of the two remaining
        photographs as being of the perpetrator. When asked if he was certain of his
        selection during the six-pack lineup, Dr. Ellis said he was “100% sure” the
        selected photograph depicted the perpetrator.
                Det. Boller never directly identified any of the photographs in the six-
        pack lineup—either the selected or excluded photographs—as being of
        Montez Murphy. However, as soon as the photographs were put away, Det.
        Boller asked Dr. Ellis if he knew anybody by the name of Montez Murphy
        and Dr. Ellis replied he did not. Det. Boller then asked if there was any
        reason why Montez Murphy’s fingerprints would be “on or in” Dr. Ellis’s
        truck. Dr. Ellis said there would be no such reason. Det. Boller asked Dr.
        Ellis these questions because Det. Boller knew the CPD had been able to lift
        and identify Defendant’s fingerprints from the exterior of the passenger
        door of Dr. Ellis’s truck and yet Dr. Ellis had selected the photograph of
        someone else as the perpetrator—and had excluded Defendant’s
        photograph.



1        M. Judge Lee’s FN2: At the suppression hearing, Dr. Ellis testified he was shown five photographs,
but the evidence is overwhelming that he was actually shown six photographs, and I so FIND. Dr. Ellis also
indicated he may have been questioned about the name Montez Murphy before the six-pack lineup, but
Det. Boller testified he asked about the name after. The video shows Det. Boller raising Defendant’s name
after Dr. Ellis identified another man’s photograph as the perpetrator. [Doc. 45 n.2].



                                                   -3-
                Dr. Ellis testified he asked the officers if he had picked the
        “photograph of the person whose fingerprints were on my truck and they
        said no.” Dr. Ellis specifically testified, “They told me I did not select the
        right one.” In addition, Dr. Ellis testified he “knew” from Det. Boller’s
        questions, that Montez Murphy was the name of the person the CPD
        suspected based on the fingerprint evidence. Specifically, he testified, “I
        knew that Montez Murphy’s fingerprints were on my truck and that’s the
        person that I should have selected. And, I was bothered by why could I not
        have picked out his photograph.” Dr. Ellis testified that he felt as if he had
        “failed a test” by selecting the wrong photograph the day of the six-pack
        presentation.
                The following Saturday, March 4, 2017, Defendant was arrested on
        state charges for the crimes perpetrated against Dr. Ellis. As a result, a
        March 4 mugshot of Defendant was taken by the CPD. The March 4
        mugshot of Defendant was published that same day in “Right2Know,” an
        online publication of a private news organization. Defendant’s Exhibit 6 is
        a printout of the “Right2Know” publication of Defendant’s March 4
        mugshot that indicates it was one of 28 new mugshots from Hamilton
        County published online by the news organization that day.
                Exactly when Dr. Ellis first saw that March 4 mugshot is far from
        clear. In Dr. Ellis’s testimony at the earlier state court preliminary hearing
        on March 14, 2017, he testified that he first saw the March 4 mugshot after
        he was notified by email of Defendant’s arrest.2 In the suppression hearing,
        however, Dr. Ellis testified he did not know of the arrest when he “googled”
        Defendant’s name; instead, he had become curious about the name Montez
        Murphy mentioned by Det. Boller during the six-pack lineup so he
        “googled” the name Saturday evening (March 4) and discovered the arrest.
        During the suppression hearing, Dr. Ellis also expressed some uncertainty
        about exactly when he first looked up the March 4 mugshot. Nevertheless,
        Dr. Ellis consistently testified in both hearings that he conducted an online
        “google” search on his own and located the March 4 mugshot of Defendant.
        Upon finding the March 4 mugshot, Dr. Ellis immediately concluded
        Defendant’s March 4 mugshot depicted the man who had kidnapped and
        robbed him. He testified the March 4 mugshot was “without a doubt” a
        photograph of the person in his vehicle.


2        M. Judge Lee’s FN3: I hesitate to call this an out-of-court “identification” because it is perhaps more
accurately described as a realization. The parties submitted no proof that this identification—which is not
mentioned in the emails—was ever communicated by Dr. Ellis to law enforcement in any way other than
perhaps just prior to the preliminary hearing where Dr. Ellis made an in-court pretrial identification. In the
version of events promulgated in the Government’s original brief, Dr. Ellis was informed of Defendant’s
arrest from Sgt. Watkins in an email on March 6, and then spontaneously “googled” Defendant’s name and
found the March 4 mugshot [Doc. 36 at Page ID # 130]. While the Government’s version is not evidence, it
is consistent with Dr. Ellis’s testimony at the state preliminary hearing as detailed herein. An audiotape of
portions of the preliminary hearing and a transcript of those portions of the hearing were marked as
Defendant’s Exhibit 5, and support this version of events. The email exchange between Dr. Ellis and Sgt.
Watkins also suggests Dr. Ellis did not know that Defendant was under arrest until after he received the
March 6 email, [Defendant’s Exhibits 3 & 4], in spite of Dr. Ellis’s contradictory testimony. [Doc. 45 at n.3].



                                                      -4-
                None of the witnesses testified about any contact between Dr. Ellis
        and the CPD between the February 28 six-pack lineup and the following
        Monday, March 6, 2017. On that Monday at 1:34 p.m., Dr. Ellis sent an email
        to Sgt. Watkins stating: “Dr. Eric Ellis here. Any leads on my little
        incidence[sic] last Monday? I know the finger prints yielded a match but I
        was unable to id the guy. What’s next? Still want to get this guy off the
        streets.” [Defendant’s Exhibit 4].3 This email does not mention that Dr. Ellis
        had seen the March 4 mugshot.
                At 4:50 p.m. on that same day, Sgt. Watkins sent a reply email to Dr.
        Ellis stating, among other things, that a suspect had been identified from
        the fingerprint evidence, the suspect was Montez Murphy, and he had been
        arrested March 4 and charged for the crimes perpetrated against Dr. Ellis
        [id.]. The reply email also estimated when Defendant’s initial court hearing
        would take place. The reply stated Defendant was a “threat to our
        community” and that, with the collaboration of the FBI and ATF, there
        should be “a long reprieve from [Defendant’s] predatory acts within
        Chattanooga,” and that Dr. Ellis should expect to hear from the FBI and the
        ATF soon as they would also be seeking to prosecute Defendant [id.].
                Dr. Ellis appeared as a witness in the Hamilton County General
        Sessions Court for Defendant’s preliminary hearing on March 14, 2017.
        Prior to testifying, Dr. Ellis met with Attorney Williams (and possibly Sgt.
        Watkins) to prepare. During the meeting, Dr. Ellis informed Attorney
        Williams about his failure to identify Defendant in the six-pack lineup and
        about his subsequent google investigation and observation of the online
        March 4 mugshot. Evidence at the suppression hearing did not clearly
        indicate when after the Defendant’s arrest Dr. Ellis first informed a member
        of the CPD that he found the March 4 mugshot in a google search and
        concluded Defendant was the kidnapper/robber.
                During the state court preliminary hearing, and again at the
        suppression hearing, Dr. Ellis identified Defendant as the perpetrator. Dr.
        Ellis testified he had no doubt at all in his mind when identifying Defendant
        as the perpetrator at the preliminary hearing and again at the suppression
        hearing. At the time of both identifications, Defendant was the only
        shackled, black man dressed in inmate attire present at the podium in state
        court and at the defense table during the suppression hearing.
                Explaining why he excluded the photograph of Defendant (and three
        others) during the six-pack photographic lineup at the preliminary hearing,
        Dr. Ellis testified that the men in the quickly excluded photographs




3        M. Judge Lee’s FN4: Little-to-no evidence was submitted regarding any efforts made by the
Government to locate emails between Dr. Ellis and the CPD other than Sgt. Watkins’ testimony indicating
that he unsuccessfully looked for such emails on his computer at some point. On the day prior to and on the
day of the suppression hearing, however, Dr. Ellis apparently provided copies of his above described March
2017 email exchange with Sgt. Watkins [Defendant’s Exhibit 4], plus a May 2017 email exchange about a
possible state court trial date [Defendant’s Exhibit 3].



                                                   -5-
        appeared to be thinner with more of a “Latino decent” than the perpetrator.4
        Regarding the two photographs left at that point, and the photograph he
        ultimately identified as being of the alleged perpetrator, Dr. Ellis testified at
        the preliminary hearing that he chose one of the two remaining photographs
        because it showed a man with a “rough face” while the other remaining
        photograph showed a clean shaven, handsome man. During the
        suppression hearing, Dr. Ellis said he selected the photograph of the
        “meaner looking person” and the “scariest guy” from the two remaining
        photographs.5
               Comparing Defendant’s juvenile mugshot to Defendant’s March 4
        mugshot and with the way Defendant allegedly looked on the day of the
        incident, Dr. Ellis concluded his prior misidentification during the six-pack
        lineup made “sense” because Defendant was younger and clean-shaven in
        the juvenile mugshot. Dr. Ellis also concluded that both the March 4
        mugshot and Defendant’s appearance at the preliminary hearing revealed a
        rougher look with more facial hair than was shown in the juvenile mugshot.
               Attorney Williams at some point also looked at the juvenile mugshot
        of Defendant and found that Dr. Ellis’s explanation of why he did not select
        that photograph made sense because it showed Defendant when he was
        younger and clean-shaven. According to Attorney Williams, in the March 4
        mugshot Defendant looked rougher, and in the preliminary hearing he
        looked even rougher, than was depicted in the juvenile mugshot. No
        evidence was offered concerning the date the juvenile mugshot was taken,
        but the witnesses at the suppression hearing generally opined the juvenile
        mugshot depicted Defendant when he was younger, thinner, and cleaner-
        shaven.
               Sgt. Watkins testified it is common practice for the CPD to inform
        the victim of the arrest of a suspect and other case developments. In
        addition, either the District Attorney’s Office, the CPD, or perhaps both
        must inform the victim/witness of the date/time/place of the preliminary
        hearing, including the name of the case, which also identifies the person
        charged. Sgt. Watkins acknowledged it is easy for the public to look up
        mugshots on the internet and not surprising that a witness/victim would do
        so.
               During the suppression hearing, Sgt. Watkins and Attorney Williams
        could recall no investigation into the person depicted in the selected
        photograph during the six-pack lineup. Neither CPD witness indicated he
        made an effort to determine other possible ways that Defendant’s
        fingerprints might have ended up on Dr. Ellis’s truck other than asking Dr.
        Ellis questions about that possibility during the six-pack lineup. The law
        enforcement witnesses also acknowledged that, given the nature of the

4      M. Judge Lee’s FN5: Det. Boller testified that, in his opinion, none of the four photographs quickly
excluded by Dr. Ellis during the six-pack lineup, including Defendant’s, had a Latino appearance.
5       M. Judge Lee’s FN6: This testimony is some indication that Dr. Ellis believed a photograph of the
perpetrator would be present in the six-pack lineup array, although he was not directly asked about any
such belief.



                                                   -6-
       charges against Defendant in state court and his alleged gang affiliation, this
       case was of heightened interest and significance to them and the
       community.
              Concerning another matter of potential interest, Dr. Ellis testified
       that he reviewed a video from a smoke shop camera on the day of the
       kidnapping/robbery that captured relevant moments of the incident. He
       was “certain” that the CPD officers were aware the night of the incident that
       there was video surveillance evidence from the adjacent shop showing
       Defendant in the parking lot at 5:01 p.m. near Dr. Ellis’s vehicle as Dr. Ellis
       approached his vehicle. At least one, if not both, of the CPD officers testified
       they were not aware of any video surveillance evidence of the incident from
       the surrounding stores.

[Doc. 45 at 2–10].

II.    ANALYSIS

       Asserting the Constitution’s Due Process Clause is a broad shield, Defendant seeks

refuge therein. He asserts its protections require the identification testimony of Dr. Ellis,

the sole eyewitness and victim in this case, be suppressed at trial. Magistrate Judge Lee

has found Defendant’s arguments falter under the weight of precedent. He objects to that

determination and raises a scattershot of issues, but the Court finds his relevant

objections are condensable into two issues. In sum, he claims the police suggestions were

impermissible as defined by the controlling case here, Perry v. New Hampshire, 565 U.S.

228 (2012), and he asserts the Magistrate Judge incorrectly applied the reliability factors

set out in Mason v. Brathwaite, 432 U.S. 98 (1977). [Doc. 48]. The Court will review these

issues in turn.

       A.     PERRY V. NEW HAMPSHIRE

       The day after he was robbed, Dr. Ellis’s mistakenly identified a nonsupect in a six-

pack photo array, which included a mugshot of Defendant when he was a juvenile. This

necessarily raises an issue regarding Dr. Ellis’s reliability as a witness, but “the Due

Process Clause does not require a preliminary judicial inquiry into the reliability of an



                                             -7-
eyewitness identification …” Perry v. New Hampshire, 565 U.S. 228, 248 (2012). Instead,

it has “traditionally” been the role of juries, not judges, to weigh eyewitness testimony,

including a witness’s reliability. Id. at 245; see also Doc. 45, M.J. Lee’s R&R, at 32

(“[E]vidence with some element of untrustworthiness is customary grist for the jury mill.”

(parenthetically quoting Brathwaite, 432 U.S. at 116)). Due to this, the Supreme Court

has been “unwilling[] to enlarge the domain of due process” and replace the role and

purpose of the petit jury, which is seen as the chief bulwark against unreliable evidence.

Id. at 245, 237 (Ginsburg, J., writing).

        The calculus changes, however, when an eyewitness’s identification is made under

“unnecessarily suggestive circumstances arranged by law enforcement.” Id. at 248. Under

those circumstances, the Due Process Clause imposes a reliability “check,” which serves

as a proxy for evaluating whether the identification evidence is nothing more than a

product of improper police suggestions. Id. at 239. If the testimony fails meet this check,

“due process” will step in and exclude the unreliable testimony. See id.6 But this “due

process check for reliability … comes into play only after the defendant establishes

improper police conduct.” Id. at 241 (emphasis added).

        Magistrate Judge Lee found no evidence of “unnecessarily suggestive” police

tactics surrounding Dr. Ellis “identifying” Defendant as his robber. Defendant objects. In

doing so, he mostly raises “general objection[s],” which merely restate arguments

previously raised and addressed, or his objections do nothing more than “state a

disagreement with” the Magistrate Judge’s findings. VanDiver v. Martin, 304 F. Supp.



6        Since this rule’s creation half of a century ago, the United States Supreme Court has held “pretrial
identification procedures violated the Due Process Clause only once, in Foster v. California, 394 U.S. 440
(1969).” Sexton v. Beaudreaux, 138 S. Ct. 2555, 2559 (2018) (per curiam) (emphasis added).



                                                    -8-
2d 934, 937 (E.D. Mich. 2004). Such objections are insufficient because they do nothing

“to alert the court to alleged errors on the part of the magistrate judge.” Id. Accordingly,

on that basis alone they are due to be overruled. Nonetheless, the Court will briefly

address some of Defendant’s arguments.

        There are only three instances in which the police arguably could have

unnecessarily suggested to Dr. Ellis that Defendant was his robber.7 Of the three, two are

easily discarded. The first of those happened immediately after the photo array when

police asked Dr. Ellis whether he knew Defendant. Doing so was not “uneccessarily

suggestive.” Perry, 565 U.S. at 248 (emphasis added). Asking Dr. Ellis whether he knew

Defendant was necessary given that it was likely the only definitive means of discovering

exculpatory reasons Defendant’s fingerprints were found on Dr. Ellis’s vehicle after the

robbery. See Summitt v. Bordenkircher, 608 F.2d 247, 252 (6th Cir. 1979) (holding that

even the inherently suggestive “showup” can be at times a “necessary identification

procedure”).

        Dr. Ellis’s in-court identification of Defendant during a state court pretrial hearing

is the second arguable instance of suggestiveness that can be easily dismissed. Magistrate

Judge Lee, relying on an unpublished Sixth Circuit decision, found this identification was

not made after “impermissibl[e]” suggestiveness. [Doc. 45 at 31 (emphasis in original)

(citing United States v. Hughes, 562 F. App’x 393, 398 (6th Cir. 2014)]. Defendant did



7        Defendant raises issues with how the six-pack photo array was conducted, arguing police
implemented suggestive techniques when conducing it (e.g. placing a paperweight on Defendant’s mugshot
but not on the five other photos). In any event, regardless of whether police acted suggestively during the
photo array, Dr. Ellis failed to pick Defendant and instead picked a nonsuspect, filler photo. Obviously, if
there were any suggestiveness, it was not effective. Also, although it’s true Dr. Ellis did realize he had failed
to pick the photograph of the suspect—other than the photo he thought he had incorrectly picked—he was
not aware which of the other six photos was the one of the suspect. Given this, the Court finds the lineup
was not conducted in an effectively suggestive manner.



                                                      -9-
not object to this finding, but instead argues the in-court identification should be excluded

from evidence as “fruit of the poisonous tree,” with the poisonous tree being one of the

two prior alleged police suggestions. [Doc. 48]. Because it is without objection, the Court

will leave this finding undisturbed.

              1.     Sergeant Watkins’s Email

       The remaining viable instance of arguable suggestiveness occurred when

Chattanooga Police Sgt. Jon Watkins emailed Dr. Ellis and named Defendant as the

suspect whose fingerprints had been found on Dr. Ellis’s vehicle. Defendant argues this

email was “essentially” an “arranged” showup because it gave Dr. Ellis all he needed to

web search Defendant’s name and look at his most recent mugshot. The Court disagrees

with this characterization.

       The Court finds Sgt. Watkins’s email is not the type of “arranged” police

identification procedure contemplated by Perry. To demonstrate why, it is important to

keep in mind Perry’s lessons—which address the purpose and scope of the Stovall case

line, regarding impermissibly suggestive police tactics. To summarize, Stovall and its

progeny are narrowly concerned with a particular type of “unfair” law enforcement

practice, which is suggestive “police-arranged identifications—think photo-arrays,

showups, and lineups.” United States v. Correa-Osorio, 784 F.3d 11, 19 (1st Cir. 2015).

Prior to Stovall, police could, without repercussion, rig arranged identification

procedures to make a target suspect obvious to the identifying eyewitness (e.g. police

conducting a lineup using fillers that do not look similar to the suspect, making the

suspect wear distinctive clothing “which the culprit allegedly wore,” etc.). Id. at 243. The

purpose or effect of the police rigging—whether or not intentional—was to manufacture

positive identification evidence. The Stovall case line sought to deter those suggestive


                                            -10-
procedures by suppressing evidence derived from them. See Perry, 565 U.S. 721 (“Our

decisions … turn on the presence of state action and aim to deter police from rigging

identification procedures, for example, at a lineup, showup, or photograph array.”

(emphasis added)). Given this, the existence of such suggestive identification procedures

is a necessary condition before Stovall’s due process protections are invoked. Perry, 565

U.S. at 232 n.1. “As our case law makes clear, what triggers due process concerns is police

use of an unnecessarily suggestive identification procedure …” Id. (emphasis added);

United States v. Washam, 468 F. App’x 568, 570 (6th Cir. 2012) (holding due process will

prohibit evidence only after a defendant demonstrates an “identification procedure was

so impermissibly suggestive as to give rise to a very substantial likelihood of irreparable

misidentification.” (emphasis added) (quoting Simmons v. United States, 390 U.S. 377,

384 (1968))). Or in other words, Stovall’s “due process concerns” are not “trigger[ed]”

without the presence of “an unnecessarily suggestive identification procedure.” Id.;

Washam, 468 F. App’x at 570–71.

       The major flaw with Defendant’s reliance on Sgt. Watkins’s email as a basis for an

“unnecessarily suggestive identification procedure” is that email did not ask Dr. Ellis to

identify anyone. See, e.g., United States v. Greenstein, 322 F. App’x 259, 264 (3d Cir.

2009) (holding although the eyewitness saw a photograph of the defendant lying on a

detective’s desk, it was not an unnecessarily suggestive identification procedure because

“no one suggested [the eyewitness] examine the photograph for the purpose of making an

identification”). Defendant avers that “police effectively sat [Dr. Ellis] in front of the

Defendant” by simply disclosing his name. [Doc. 48 at 6]. On the other hand, it was Dr.

Ellis, operating solely under his own volition, who took it upon himself to personally

access a computer to search Defendant’s name and find a privately-operated, news-owned


                                           -11-
website that had independently chosen to upload and display Defendant’s most recent

mugshot. Defendant argues this action is distinguishable from Perry’s facts, but to the

contrary, Dr. Ellis’s actions seem like a high-tech version of the Perry eyewitness’s

actions—who, without a police request, walked to her kitchen to identify the suspect.

Perry was arguably a closer call because at least there police prompted the eyewitness to

describe the culprit just before she spontaneously walked to the window and made an

identification. See, e.g., id. at 256 (“Presumably, in the majority’s view, had the police

asked [the eyewitness] to move to the window to identify the perpetrator, that could have

made all the difference.” (Sotomayor, J., dissenting)).

        Defendant further claims Perry is distinguishable because here Sgt. Watkins

notified Dr. Ellis that CPD had apprehended a suspect and he disclosed his name, and

(without citation) he claims that did not happen in Perry. It seems Defendant is correct

about Perry’s facts. In Perry, the State of New Hampshire asserted the officer “did not

tell [the eyewitness] that there was a suspect in the parking lot with [another] officer.”

United States v. Perry, No. 10-8974, Br. of Respondent, 2011 WL 4365312 at *3 (Sept. 16,

2011). The Supreme Court did not address this fact, so it is not clear how it affected the

analysis, if at all.

        But there are reasons to dismiss this distinction that has no apparent difference.

For instance, take Defendant’s argument to its logical conclusion. Presumably he would

argue that in Perry it would have been “unnecessarily suggestive” if the officers had gone

to the eyewitness merely to tell her that they had apprehended a suspect and mentioned

his name before she took an impromptu stroll to her window to take a look at him. If

Defendant’s argument were adopted as a rule, any time the police uttered a suspect’s

name and/ or mentioned their arrest in front of an eyewitness, it would ultimately result


                                           -12-
in the eyewitness’s testimony being inadmissible unless found independently reliable.

Such a rule would be overly broad, and the Court finds its breadth is unsupported by

constitutional text, precedent, or an exceptional policy justification. Further, Defendant’s

rule would result in courts “routinely” conducting reliability examinations of witness

testimony, which is an outcome Perry sought to avoid. As such, Defendant has failed to

accord the facts here with Perry’s holding, and he has also failed to convincingly

distinguish that case. Accordingly, Defendant’s objection regarding the presence of

improper police conduct is hereby OVERRULED.

       B.     Brathwaite Reliability Test

       Having found no improper police conduct, the analysis ends because the admission

of Dr. Ellis’s identification testimony does not offend due process. But even if there were

arguable improper police conduct, Defendant’s arguments still fail. To demonstrate why,

the Court will briefly address the Braithwaite reliability analysis.

       If a defendant shows an identification was obtained through impermissibly

suggestive means, the defendant must next show that the “corrupting effect of” of law

enforcement suggestion outweighs the witness’s “ability to make an accurate

identification.” Perry, 565 U.S. at 239 (quoting Brathwaite, 432 U.S. at 114). That latter

step “entails considering the witness’ opportunity to view the perpetrator, degree of

attention, accuracy of description, level of certainty, and the time between the crime and

pretrial confrontation, then weighing such factors against the ‘corrupting effect of the

suggestive identification.” Id. at 254 (emphasis added). Now consider how that test

applies to these facts.

       When Dr. Ellis was robbed, his robber sat in the passenger seat of his truck, within

reaching distance. Throughout the approximately more than twenty-minute ordeal, Dr.


                                            -13-
Ellis admits he was mostly driving, but to be sure he was not “a casual or passing

observer.” Brathwaite, 432 U.S. at 115. Instead, the two conversed and Dr. Ellis handed

money over to him twice. [Doc. 50 at 88–90]. Next when Dr. Ellis saw Defendant’s

updated mugshot, he claims to have instantly recognized him as his robber. This factor

does weigh against Dr. Ellis’s reliability, however, because after his misidentification, he

then likewise claimed to be “100% sure” he had picked the correct person despite being

wrong.

       The length of time between Dr. Ellis’s robbery and him viewing Defendant’s

updated mugshot, on the other hand, does not give the Court pause. Magistrate Judge Lee

found it was “five or seven days” at most. [Doc. 45 at 30]. That amount of time does not

render Dr. Ellis’s testimony constitutionally unreliable. Brathwaite, 432 U.S. at 116

(holding an identification that took place days later is not “the passage of weeks or months

between the crime and viewing of the photograph” that case was concerned with). As the

Magistrate Judge mentioned, there is no record regarding how Dr. Ellis physically

described his robber following the robbery, so the specificity factor weighs against the

Government. When considering the totality of the circumstances, the Court finds the

given the length of time Dr. Ellis spent in close proximity to his robber and the nature of

their interaction makes his testimony slightly more reliable than not when considering

the other negative factors. The question, then, is whether that is sufficiently reliable.

       To determine whether “slightly more reliable than not” is sufficient, the Court must

weigh that conclusion “against” the “corrupting effect of the suggestive identification.” Id.

at 114. In Brathwaite, for purposes of identification a police officer left a photograph of

the defendant “at [the eyewitness’s] office,” and the officer was “not present when [the

eyewitness] first viewed it ...” Id. The Court found there was minimal “corruptive effect”


                                            -14-
in this procedure. See id. “Although identifications arising from single-photograph

displays may be viewed in general with suspicion … we find in the instant case little

pressure on the witness to acquiesce in the suggestion that such a display entails.” Id. at

116. The Court explained “[t]here [] was little urgency and [the eyewitness] could view the

photograph at his leisure. And since [the eyewitness] examined the photograph alone,

there was no coercive pressure to make an identification arising from the presence of

another. The identification was made in circumstances allowing care and reflection.” Id.

       The Court finds, although the eyewitness in Brathwaite was a trained police

officer, these facts are otherwise materially indistinguishable from Dr. Ellis’s viewing

Defendant’s mugshot online while outside of police presence. Accordingly, any

“corrupting effect” associated with Dr. Ellis unilaterally viewing Defendant’s mugshot

online is minimal. In sum, when weighing the reliability of Dr. Ellis’s testimony against

the “corrupting effect of the suggestive[ness]” here, the Court finds Dr. Ellis’s testimony

is sufficiently reliable. Accordingly, Defendant’s objections to Magistrate Judge Lee’s

reliability determination is OVERRULED.

       C.    Rule 403 Evidentiary Challenge

       Finally, the Court agrees with the Magistrate Judge that Defendant’s 403

arguments are too underdeveloped at this time to make an informed ruling. [Doc. 45

at33]. Accordingly, Defendant’s motion in the alternative to exclude Dr. Ellis’s testimony

due to its “probative value” being “substantially outweighed” by “unfair prejudice” will be

DENIED WITHOUT PREJUDICE. Fed. R. Evid. 403. Defendant has leave to file a

relevant motion in limine within the deadlines set out in the upcoming ends of justice

scheduling order. [See Doc. 34].




                                           -15-
III.   CONCLUSIONS

       For the reasons stated herein —

            Defendant’s Objections, [Doc. 48], are OVERRULED;

            Magistrate Judge Lee’s Report and Recommendations, [Doc. 45], is

             ACCEPTED and ADOPTED;

            Defendant’s Motion to Suppress, [Doc. 31], is hereby DENIED; and

            Defendant’s alternative Motion in Limine, [Doc. 31 at 9], is DENIED

             WITHOUT PREJUDICE.



       SO ORDERED this 11th day of December, 2018




                                                   /s/ Harry S. Mattice, Jr._____
                                                   HARRY S. MATTICE, JR.
                                                UNITED STATES DISTRICT JUDGE




                                         -16-
